        Case 5:09-cr-40061-SAC Document 172 Filed 06/16/20 Page 1 of 7




             IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                    Respondent,

      v.                                               No. 09-40061-01-SAC

PASCUAL VAZQUEZ-VILLA,

                    Petitioner.


                               MEMORANDUM AND ORDER

             This case comes before the court on the defendant Pascual Vazquez-

Villa’s motion to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i) for

“extraordinary and compelling reasons.” ECF#168. The First Step Act of 2018

authorizes a district court to consider such a motion from a defendant “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). The statute requires any

sentence reduction to be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). While it concedes the defendant

has exhausted his administrative remedies, the government argues the defendant’s

motion must be summarily denied as failing to state any reason qualifying as

extraordinary and compelling. ECF# 171, p. 3 n. 1. The defendant has not filed any

reply within the court-imposed deadline, so the motion is ripe.
        Case 5:09-cr-40061-SAC Document 172 Filed 06/16/20 Page 2 of 7




             When Vazquez-Villa was sentenced in June of 2010 on his controlled

substance convictions, this court granted his request for a downward variance and

sentenced him to 25 years’ imprisonment. On direct appeal, the Tenth Circuit

affirmed the reasonableness of this sentence noting:

      The PSR held Vazquez-Villa accountable for 18.32 kilograms of
      methamphetamine, which corresponded to a base offense level of 38. In
      addition, the PSR added a two-level enhancement because Vazquez-Villa’s
      offense involved the importation of methamphetamine from Mexico, USSG §
      2D1.1(b)(4)(A), and a four-level enhancement because Vazquez-Villa was an
      “organizer or leader” of criminal activity that involved five or more
      participants, id. § 3B1.1(b). The district court adopted the PSR’s factual
      findings and recommendations, and it accordingly calculated Vazquez-Villa’s
      total offense level as 43, which resulted in an advisory sentence of life
      imprisonment. Nevertheless, the district court applied a significant downward
      variance under § 3553(a) and sentenced Vazquez-Villa to 25 years’
      imprisonment.
             ....
             . . . Indeed, even though the suggested sentence for a level-43 offense is
      life imprisonment, the district court applied a significant downward variance
      and sentenced Vazquez-Villa to only 25 years’ imprisonment. The court applied
      this variance because it concluded the PSR failed to account for the appellant’s
      “lack of criminal history, put[] undue weight on the quantity-driven Guideline
      calculations, and overstate[d] the seriousness of the offense due to the nature
      of the investigation and due to the attenuated links with an independent drug
      distribution operation.” R. Vol. VI at 989. This was not an abuse of discretion.

(Dk. 144-1, pp. 11-12, 15-16). Vazquez-Villa now moves the court to reduce his

sentence to 151 months arguing that the PSR’s drug quantity findings for relevant

conduct were erroneous and should not have been adopted by the sentencing court.

He summarily disputes the facts used in attributing certain drug quantities as

reasonably foreseeable to him. He also looks upon the facts as inadequate to sustain

the enhancements for organizer or leader and for the importation of

methamphetamine from Mexico. The defendant believes if he were to be sentenced

under the current sentencing guidelines, if his sentencing counsel were to object as


                                          2
         Case 5:09-cr-40061-SAC Document 172 Filed 06/16/20 Page 3 of 7




he argues here, and if the court were to rule as he wants, then his sentencing range

would be much less. It is Vazquez-Villa’s judgment that, “[t]he entirety of the

sentencing calculation was erroneous and indisputably constitutes extraordinary and

compelling circumstances to correct it.” ECF# 168, p. 5. The defendant asks the court

in weighing the different § 3553(a) factors to consider his post-conviction activities

outlined in his attached progress report. The government argues the defendant’s

reasons are not “extraordinary and compelling” and any sentence reduction would not

be “consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

             Section 3582(c) provides that a “court may not modify a term of

imprisonment once it has been imposed except” under certain limited circumstances.

The question presented is whether Vazquez-Villa’s issues with the PSR’s different

findings and with the court’s adoption of them qualify as extraordinary and

compelling reasons for a reduction consistent with the Sentencing Commission’s policy

statements. The burden is with Vazquez-Villa to show entitlement to a sentence

reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016). The standard of

extraordinary and compelling “imposes a heavy burden on a defendant seeking relief

under § 3582(c)(1)(A).” United States v. Jackson, 2020 WL 2812764, at *2 (D. Kan.

May, 29, 2020) (citing United States v. Bright, 2020 WL 473323, at *1 (D. Kan. Jan. 29,

2020).

             “Extraordinary and compelling” reasons are not defined by statute but

have been defined by the Sentencing Commission in its commentary to U.S.S.G. §

1B1.13 to include the defendant’s medical condition, age, family circumstances or


                                            3
        Case 5:09-cr-40061-SAC Document 172 Filed 06/16/20 Page 4 of 7




other reasons. U.S.S.G. § 1B1.13 cmt. n.1. The commentary also explains that the

reason need not have been unforeseen at the time of sentencing and that a

defendant’s rehabilitation “is not, by itself, an extraordinary and compelling reason.”

Id. cmt. n. 2 and 3. Vazquez-Villa has not argued circumstances coming within any of

these reasons.

             Instead, Vazquez-Villa wants to rehash the same sentencing arguments

made on direct appeal. The Tenth Circuit affirmed his sentence as procedurally

reasonable because he did not object below to the sentencing facts in the PSR and

waived his right to appeal. Noting that plain error on factual disputes remains

available to appellants showing the certainty of a favorable finding on remand, the

Tenth Circuit held that Vazquez-Villa had “not come close to showing with certainty

that he would benefit from a favorable finding on remand.” ECF# 144-1, p. 13. The

Tenth Circuit observed:

      Moreover, even if we were not to consider Vazquez-Villa’s arguments waived,
      we would still conclude, under plain error analysis, that the district court did
      not err in adopting the factual findings of the PSR. As explained, the record on
      appeal is sparse and does nothing to call into question the PSR’s detailed
      account of the drug quantity attributable to Vazquez-Villa. Likewise, nothing in
      the record calls into question the PSR’s findings, which were supported by
      intercepted conversations and witness testimony, that Vazquez-Villa was a
      leader in a significant drug organization that imported methamphetamine from
      Mexico.

ECF# 144-1, p. 14. Vazquez-Villa then filed a motion for relief under 28 U.S.C. § 2255

arguing in part that his counsel was ineffective at sentencing. ECF## 145, 146. The

district court denied his motion. ECF# 150. The Tenth Circuit dismissed his appeal of

the § 2255 decision as untimely. ECF# 157. The court fails to see how these




                                           4
        Case 5:09-cr-40061-SAC Document 172 Filed 06/16/20 Page 5 of 7




circumstances could reasonably be suggested as extraordinary or compelling reasons

for a sentence reduction.

             Of the four extraordinary and compelling reasons identified in the

Commission’s commentary to U.S.S.G. § 1B1.13, Vazquez-Villa appears to rely on the

“other reasons” category. The Tenth Circuit recently summarized this reason:

      Commentary to § 1B1.13 defines “Other Reasons” to include “an extraordinary
      and compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C),” “[a]s determined by the Director of
      the Bureau of Prisons.” Id., cmt. n.1(D).
             BOP Program Statement 5050.50 identifies several nonexclusive factors
      to determine whether “other” extraordinary and compelling reasons exist: the
      defendant’s criminal and personal history, nature of his offense, disciplinary
      infractions, length of sentence and amount of time served, current age and age
      at the time of offense and sentencing, release plans, and “[w]hether release
      would minimize the severity of the offense.” BOP Program Statement 5050.50
      at 12 (2019);6 see Reno v. Koray, 515 U.S. 50, 61, 115 S.Ct. 2021, 132 L.Ed.2d
      46 (1995) (holding that BOP program statements are entitled to “some
      deference” when they reflect a “permissible construction of the statute”
      (quotations omitted)).
             Ultimately, “[a] district court is authorized to modify a [d]efendant’s
      sentence only in specified instances where Congress has expressly granted the
      court jurisdiction to do so.” United States v. White, 765 F.3d 1240, 1244 (10th
      Cir. 2014) (quotations omitted). “Unless the basis for resentencing falls within
      one of the specific categories authorized by section 3582(c), the district court
      lacked jurisdiction to consider [the defendant’s] request.” United States v.
      Brown, 556 F.3d 1108, 1113 (10th Cir. 2009) (quotations omitted).

United States v. Saldana, 2020 WL 1486892, at *2–3 (10th Cir. Mar. 26, 2020).

“[N]either the § 1B1.13 commentary nor BOP Program Statement 5050.50 identify

post-sentencing developments in case law as an ‘extraordinary and compelling reason’

warranting a sentence reduction.” Id. at *3. In the same regard, there is nothing in

the commentary or program statement that identifies sentencing errors as an

“extraordinary and compelling” reason. Nor does the Vazquez-Villa explain how his

request overcomes the Tenth Circuit case law stating that § 3582(c)(2) is a


                                           5
        Case 5:09-cr-40061-SAC Document 172 Filed 06/16/20 Page 6 of 7




jurisdictional state that does not authorize a sentence reduction based on revisiting

drug quantity findings or sentencing enhancements. See United States v. Larsen, 664

Fed. Appx. 751, 753 (10th Cir. 2016) (Because defendant never objected to drug

quantity findings at sentencing and the guideline amendment did not lower

defendant’s guideline range, the district court lacked subject matter jurisdiction);

United States v. Burkins, 596 Fed. Appx. 685, 690 (10th Cir. 2014) (“[A] challenge to a

district court’s drug quantity finding should be raised on direct appeal, not in §

3582(c)(2) proceeding.” (citation omitted)). This understanding and application of

3582(c) does not seem to be impacted by the First Step Act giving authority to district

courts to reduce a sentence under (c)(1)(A). See United States v. Handerhan, 789

Fed. Appx. 924, 926 (3d Cir. 2019)(unpub)(“Thus, we question whether an alleged

sentencing error that was correctible in prior proceedings could ever be an

‘extraordinary and compelling reason’ for release under § 3582(c)(1)(A)(i).”); United

States v. Vasquez-Lopez, 2020 WL 2220116, at *1 (D. Ariz. May 7, 2020) (Asserting an

error in applying a guideline adjustment falls under § 2255 and does not qualify as an

“extraordinary and compelling reason”); United States v. Lisi, ---F. Supp. 3d---, 2020

WL 881994, at *4 (S.D.N.Y. Feb. 24, 2020)(“[I]t would be both improper and

inconsistent with First Step Act . . . for § 3582(c)(1)(A) [to be used] as a vehicle for

claiming legal wrongs, instead of following the normal methods of a direct appeal or a

habeas petition.” (citation omitted)); United States v. Rivernider, 2020 WL 597393, at

*4 (D. Conn. Feb. 7, 2020)(“To my knowledge, nobody has suggested that the

‘extraordinary and compelling’ standard can be satisfied by claims of legal error or




                                             6
        Case 5:09-cr-40061-SAC Document 172 Filed 06/16/20 Page 7 of 7




other alleged wrongs that are cognizable on direct appeal . . . or by means of a

habeas corpus petition.” (citation omitted)).

             Because Vazquez-Villa has failed to show that § 3582(c) authorizes

relief, this court is without jurisdiction to decide the defendant’s motion. See United

States v. Saldana, 2020 WL 1486892 at *4.

             IT IS THEREFORE ORDERED that the defendant Pascual Vazquez-Villa’s

motion to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary

and compelling reasons” (ECF#168) is dismissed for lack of jurisdiction.

             Dated this 16th day of June, 2020, at Topeka, Kansas.



                                 s/Sam A. Crow
                                 Sam A. Crow, U.S. District Senior Judge




                                            7
